Nott, J.,
delivered the opinion of the court:
The right of provost-marshals to thé three months’ pay given to certain officers of volunteers by the Act 3d March, 1865 (13 Stat. L., § 4, p. 497), is so questionable that the cour t does not feel at liberty to overturn the construction which has been given to the act by the executive branch of the Government for a great length of time, and which has been left undisturbed by Congress while legislating in regard to the same officers.
The judgment of the court is that the petition be dismissed.